  Case 16-22415       Doc 51   Filed 05/24/19 Entered 05/26/19 20:39:35                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      16-22415
GONZALO CASTREJON                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

                                  Order Modifying Automatic Stay

        This matter coming before the Court for hearing on FOX CHASE OF DUPAGE
CONDOMINIUM ASSOCIATION'S Motion for Relief from Stay pursuant to Section 362 of the
Bankruptcy Code, due notice having been given to the parties in interest, the Court having jurisdiction
of the subject matter and the parties and being fully advised in the premises,

  IT IS HEREBY ORDERED THAT:

   1. FOX CHASE OF DUPAGE CONDOMINIUM ASSOCIATION's Motion for Relief from Stay as
to 381 Park Ridge Lane, Unit A, Aurora, Illinois 60504 is granted as set forth herein.

   2. The automatic stay is modified to permit FOX CHASE OF DUPAGE CONDOMINIUM
ASSOCIATION to initiate collection proceedings of all post-petition associations assessments due from
the Debtor as a result of the ownership of 381 Park Ridge Lane, Unit A, Aurora, Illinois 60504.

  3. The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is
waived.

                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: May 24, 2019                                                United States Bankruptcy Judge

 Prepared by:
 ARDC #6308111
 Benjamin J. Rooney
 Keay & Costello, P.C.
 128 South County Farm Road
 Wheaton, Illinois 60187
 630-690-6446
